Citation Nr: 1503648	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-27 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from September 1980 to March 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2013 and June 2014, the Board remanded the claim for additional development.  All requested development has been completed and the claim is once again before the Board.  


FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding that the Veteran developed a right ear hearing loss disability as defined by VA regulations as a result of her active service. 


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1031, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify with respect to the claim decided herein.  Specifically, a July 2010 letter, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate her service connection claim and to establish a disability rating and an effective date.  The same letter advised the Veteran of her and VA's respective responsibilities in obtaining the evidence and information.  

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, and a VA examination was conducted in January 2014.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

This matter was previously before the Board in June 2014, at which time it was remanded for further development.  Consistent with the June 2014 remand directives, updated VA treatment records were associated with the claims file, an addendum opinion was received in July 2014, and the Veteran denied having any private treatment.  Thus, the Board finds substantial compliance with the June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, VA has satisfied its duties to notify and assist.





II.  Service Connection Claim

The Veteran contends that her current right ear hearing loss is related to her in-service exposure to gunfire and aircraft noise.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for sensorineural hearing loss, as an organic disease of the nervous system, if the disorder is manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Notably, however, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993). 

In the instant case, the January 2014 VA examination report demonstrates that the Veteran has a current hearing loss disability of the right ear.    

With respect to in-service acoustic trauma, the Veteran has alleged that she was exposed to excessive in-service noise as a personnel administrative specialist in an aviation unit on an airfield and was exposed to gunfire during right handed weapons training and that she developed right ear hearing loss as a result.  The Veteran reports that she was not exposed to post-service noise exposure.   

The Veteran's STRs include no complaints, diagnoses, or treatment of a right ear hearing disability.  An audiometric testing performed during an October 1979 induction examination showed pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz of 5, 10, 5, and 0 dB in the right ear.  Audiological testing performed in service were within normal limits for VA compensation purposes.  STRs show that the Veteran was found to have normal hearing for VA compensation purposes, at her separation examination in November 1993, with the audiogram at that time showing pure tone thresholds, in decibels, at 500, 1000, 2000, and 4000 Hertz of 15, 0, 0, and 5 dB in the right ear.  The November 1993 audiologist found no significant threshold shift.  Subsequently, there was no diagnosis of a right ear hearing impairment until the Veteran filed her claim in June 2010, over 15 years post service.  

The Board further notes that the first competent medical evidence of a hearing loss disability as defined by 38 C.F.R. § 3.385 or hearing loss pursuant to Hensley, supra, appears to be years after her separation from service.  Consequently, she is not entitled to a presumptive grant of service connection under 38 C.F.R. §§ 3.307, 3.309(a) for a disability present to a compensable degree within the first post-service year.  

Inasmuch as specific medical testing is required to determine whether one has a hearing loss disability pursuant to 38 C.F.R. § 3.385, and no such evidence is of record until years after service, the Board finds that competent medical evidence is required to resolve this case.  The record indicates that the only competent medical evidence refutes the Veteran's claim of service connection for right ear hearing loss.

When examined in connection with her claim for benefits in January 2014, the Veteran was diagnosed with right ear sensorineural hearing loss.  After a review of the Veteran's claims file, the examiner opined that it is less likely as not that the Veteran's right ear hearing loss is due to military noise exposure.  The examiner's rationale was that the hearing loss in the right ear is not consistent with noise exposure and was not present at separation from service.  In a July 2014 addendum opinion, the examiner further explained that the Veteran's separation examination  reveals no more than normal fluctuations between test results.  Noise induced hearing loss occurs at the time of exposure and not years later.  Further, gun related noise exposure, especially a rifle, can create an asymmetrical noise induced hearing loss, with results poorer in the opposite ear.  The Veteran's hearing loss is in the same ear in which she was shooting.  The examiner further reasoned that if the Veteran experienced hearing loss due to noise exposure during qualifications of right-handed fire arms, the left ear would not be normal now and the right ear would not have been normal at separation.

The Board finds that the January 2014 and July 2014 VA medical opinions are probative, as they were predicated upon a review of the record and contain clear conclusions connected to supporting data by reasoned medical explanations.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board notes that the Veteran is competent to report a history of in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  However, the Veteran, a lay person, who lacks the requisite medical expertise and training to diagnose and opine as to the etiology of a complex medical condition such as right ear hearing loss, is not competent to self-diagnose a hearing loss disability in service or provide an opinion pertaining to the etiology of her current right ear hearing loss disability.  Therefore, any statements in this regard are not probative.

For these reasons, the Veteran's claim for service connection for right ear hearing loss cannot be granted.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for right ear hearing loss is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


